DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Widmer et al. (US 2020/0200937). 
Regarding claim 1, Widmer et al. in (Figs. 2A and 2B), discloses a wireless power transmitting device (see 200 and [0057]) for transmitting wireless power to a wireless power receiving device (see 260 and [0063]), comprising: wireless power transmitting circuitry (see 224) including a wireless power transmitting coil (see 226 and [0058]) configured to transmit wireless power signals (see [0058]); mixed coil topology”, e.g. “circular coil “as shown in Fig. 1 and DD (e.g. figure-eight topology) as shown in Fig. 6C, see [0048]. In other words, each of the sense coils 106 can include both a circular coil topology and a figure-eight topology which are mixed coil topology having “at least a first and second different winding patterns” as claimed) overlapping the wireless power transmitting coil (see Fig. 2A and 2B showing the foreign object detection coils layer 106 extending over and beyond  “overlapping” the wireless power transmitting coil, 226); and control circuitry configured to monitor for the presence of a foreign object using the foreign object detection coils (see [0049-0050] and [0066]).  
Regarding claim 2, Widmer et al. discloses the wireless power transmitting device of claim 1, for wherein the first winding pattern comprises a spiral winding pattern (see Figs. 1 and 2A, and sense coils 106 having a ferrite core “spiral winding pattern” [0048] and [0096]).  
Regarding claim 3, Widmer et al. discloses the wireless power transmitting device of claim 2, wherein the second winding pattern comprises a figure eight winding pattern (see each of the sensed coils 106 having a figure-eight topology [0048]).  
Regarding claim 4, Widmer et al. discloses the wireless power transmitting device of claim 1, wherein the foreign object detection coils (see Figs. 1 and 2A 106) include a first set of foreign object detection coils (see 106A-106N) that are of the first winding pattern and a second set of foreign object detection coils that are of the second winding pattern (see 106A-106N).  Each of the foreign object detection coils 106 shown in Fig. 1, can have a “circular” coil topology and another coil topology, for example “figure-eight” topology as shown in Fig. 6C. In other implementations the sense coils 106 can include “mixed coil topology”, e.g. “circular coil “as shown in Fig. 1 and DD (e.g. figure-eight topology) as shown in Fig. 6C, see [0048]. In other words, each of the sense coils 106 in Figs. 1 and 2A can include both a circular coil topology and a figure-eight topology which are mixed coil topology having “at least a first and second different winding patterns” as claimed).
Regarding claim 5, Widmer et al. discloses the wireless power transmitting device of claim 4, for wherein there are at least four foreign object detection coils mixed coil topology”, e.g. “circular coil “as shown in Fig. 1 and DD (e.g. figure-eight topology) as shown in Fig. 6C, see [0048]. In other words, at least four foreign object detections 106a-106n of the sense coils 106 in Figs. 1 and 2A both a circular coil topology and a figure-eight topology which are mixed coil topology having “at least a first winding pattern in the first set” as claimed).
Regarding claim 6, Widmer et al. discloses the wireless power transmitting device of claim 5, for wherein there are at least four foreign object detection coils of the second winding pattern in the second set (see Figs. 1 and 2A, 106a-106N) of the first winding pattern in the first set. Each of the foreign object detection coils 106 shown in Fig. 1, can have a “circular” coil topology and another coil topology, for example “figure-eight” topology as shown in Fig. 6C. In other implementations the sense coils 106 which includes sense coils 106a-106n can include “mixed coil topology”, e.g. “circular coil “as shown in Fig. 1 and DD (e.g. figure-eight topology) as shown in Fig. 6C, see [0048]. In other words, at least four 
Regarding claim 7, Widmer et al. discloses the wireless power transmitting device of claim 6 and all the limitations already discussed above in claims 2 and 3.
Regarding claim 9, Widmer et al. discloses the wireless power transmitting device of claim 8, wherein each of the foreign object detection coils (see Figs. 1 and 2A) in the first set (see Figs. 1 and 2a, 106a-106n) overlaps a respective one of the foreign object detection coils in the second set (see Figs. 1 and 2a, 106a-106n). See [0048] in addition to Fig. 5A and [0111].  
Regarding claim 10, Widmer et al. discloses the wireless power transmitting device of claim 9, wherein the wireless power transmitting coil (see Fig. 2A, 226) has multiple turns (see [0058-0060]) and wherein each of the foreign object detection coils completely overlaps the turns and does not overlap a central opening in the wireless power transmitting coil (see Fig. 2A and 2B showing the foreign object detection coils layer 106 extending over and beyond  “overlapping” the wireless power transmitting coil, 226).
Regarding claim 11, Widmer et al. discloses the wireless power transmitting device of claim 1, wherein each of the foreign object detection coils (see Figs. 1 mixed coil topology”, e.g. “circular coil “as shown in Fig. 1 and DD (e.g. figure-eight topology) as shown in Fig. 6C, see [0048]. In other words, each of the sense coils 106 in Figs. 1 and 2A can include both a circular coil topology and a figure-eight topology which are mixed coil topology having “at least a first and second different winding patterns overlapping and sharing a common shape with a respective one of the foreign object detection coils as claimed, [0048]).
Regarding claim 17, Widmer et al. discloses all the limitations recited above in claims 1, 2 and 3 since the claim is analogous.
Regarding claim 18, Widmer et al. discloses all the limitations recited above in claim 9 and 17 since the claim is analogous. 
Regarding claim 19, Widmer et al. discloses all the limitations recited above in claim 9 since the claim is analogous.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Widmer et al. (U2020/0200937) as applied to claim 7, and further in view of Adachi (US 10/254,427).
Regarding claim 8, Widmer et al. discloses the wireless power transmitting device of 7, except for wherein each of the foreign object detection coils has a ring-quarter-segment outline.  
However, Adachi in (Figs. 6 and 7), discloses a plurality of foreign objection detection coils wherein each of the foreign object detection coils has a ring-quarter-segment outline (col 10, ll. 43 thru col. 11, ll. 1-55).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of invention to modify each of the foreign objection detection coils overlapping the power transmitting coil as taught by Widmer et al. with the foreign object detection coils having a ring-quarter-segment outline as taught by Adachi because Adachi teaches different type of shapes could be used for the foreign object detection coils including a ring-segment outline in order provide an improved foreign object detection device that has a high detection sensitivity. 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Widmer et al. (U2020/0200937) as applied to claim 19, and further in view of Manikata (US 2018/0323659).

Regarding claim 20, Widmer et al. discloses the wireless power transmitting device of claim 19, discloses the foreign object detection coils including the spiral-winding and figure-eight winding patterns “topology” (see 106 Figs. 1 and 2A, [0048] embedded in a printed circuit board (see [0067] and [0111]) with other intervening material layers (see [0061]), except further comprising: a layer of magnetic material; and wherein the printed circuit is interposed between the wireless power transmitting coil and the layer of magnetic material.  

However, Manikata in (Fig. 1) discloses a layer of magnetic material (see [110] and [0018]); and a printed circuit board using metal traces to form the foreign object detection coils (see 132 and 134), wherein the printed circuit including the metal traces forming the foreign object detection coils (see 132 and 134) is interposed between the wireless power transmitting coils (see 122 and 124) and the layer of magnetic material (see 100 and [0018]).  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to add a layer of magnetic material as 

Regarding claim 21, Widmer et al. discloses the wireless power transmitting device of claim 19, discloses the foreign object detection coils including the spiral-winding and figure-eight winding patterns “topology” (see 106 Figs. 1 and 2A, [0048] embedded in a printed circuit board (see [0067] and [0111]) with other intervening material layers (see [0061]), except further comprising: a layer of magnetic material; and wherein the printed circuit is interposed between the wireless power transmitting coil and the layer of magnetic material to reduce sensitivity to misalignment of the wireless power receiving device with respect to the wireless power transmitting coil.  
However, Manikata in (Fig. 1) discloses a layer of magnetic material (see [110] and [0018]); and a printed circuit board using metal traces to form the foreign object detection coils (see 132 and 134), wherein the printed circuit including the metal traces forming the foreign object detection coils (see 132 and 134) is interposed between the wireless power transmitting coils (see 122 and 124) and the layer of magnetic material (see 100 and [0018]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL KESSIE/Primary Examiner, Art Unit 2836